Citation Nr: 0922194	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-08 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation higher than 70 percent 
for service-connected posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to October 
1970.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDING OF FACT

The evidence of record shows that the symptomatology 
associated with the Veteran's service-connected PTSD more 
closely approximated total occupational and social impairment 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name for the entire appeal period.


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for the 
Veteran's service-connected PTSD have been approximated for 
the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.126, 4.130, Diagnostic Code 9411 (2008).      


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini  v. Principi, 18 Vet. App. 
112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

The Board notes that during the course of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
held that, at minimum, a 38 U.S.C. § 5103(a)
notice for an increased rating claim requires that the 
Secretary notify the claimant that to substantiate such a 
claim: (1) the claimant must provide or ask the Secretary to 
obtain medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the Diagnostic Code (DC) under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0 percent to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation -- e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43-44 (2008).

In light of the full grant of benefits for the Veteran's 
claim for entitlement to an evaluation higher than 70 percent 
for his service-connected PTSD, the Board notes that no 
further notification or assistance is necessary to develop 
the facts pertinent to the claim at this time. 

Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings  contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  All benefit of 
the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2008).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  An 
appeal from the initial assignment of a disability rating, 
such as in this case, requires consideration of the entire 
time period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The RO originally granted the Veteran a 30 percent disability 
rating for the entire appeal period in a March 2007 rating 
decision.  Then, in October 2008, a Decision Review Officer 
increased the Veteran's disability rating to 70 percent under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008), for the 
entire appeal period.  That rating reflects evidence of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsession rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

However, the Veteran contends that he is entitled to a 100 
percent disability rating for the entire appeal period.  A 
rating of 100 percent reflects evidence of total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

The Board has reviewed the Veteran's complete claims file.  
Overall, the Veteran's symptoms during the entire appeal 
period more closely approximate the criteria for a 100 
percent disability rating than a 70 percent disability 
rating.  To be sure, the Veteran underwent two compensation 
and pension examinations.  At the first one, in March 2007, 
the examiner noted that the Veteran has lost time from work 
due to PTSD symptoms such as irritability and lack of sleep.  
His career as a painter was also limited due to a fear of 
heights developed when he was almost thrown out of a 
helicopter during service in Vietnam.  Furthermore, the 
Veteran has verbal confrontations with his supervisors, 
coworkers, and family due to his PTSD symptoms.  The Veteran 
also reported to the examiner that he avoids his wife and 
family and is prone to outbursts of anger.  The examiner 
further noted that the Veteran has no friends and engaged in 
heavy drinking and smoking marijuana for several years after 
his discharge in order to cope with his combat memories.  
While he has not made any suicide attempts, the Veteran 
admitted having suicidal thoughts several years earlier.  In 
addition to these symptoms, the Veteran demonstrated some 
memory problems and reported a history of panic attacks, 
daily depression and anxious moods, and intrusive memories 
and nightmares.  The examiner further noted that he also 
experiences flashbacks, intense psychological distress at 
exposure to cues, physiological reactivity to cues, and 
survival guilt.  Moreover, the Veteran also avoids trauma-
related stimuli by avoiding reminders of trauma, places, and 
activities that he relates to his experiences in Vietnam.  
The Veteran also experiences markedly diminished interest or 
participation in significant activities, feelings of 
detachment or estrangement from others, a restricted range of 
affect, a sense of a foreshortened future, difficulty 
concentrating and paying attention, hypervigilance, and an 
exaggerated startle response.

The Veteran's second compensation and pension examination 
occurred in April 2008.  During this examination, the Veteran 
claimed that since the March 2007 examination, his flashbacks 
and nightmares have worsened and his ability to cope in a 
work setting declined, as well as experiencing an increase in 
nightmares, depression, and guilt.  Instead of missing one 
day of work every couple of weeks due to his PTSD, the amount 
of time he needed to take off increased to one day a week.  
The Veteran's chronic problems with anger and confrontations 
with coworkers and supervisors persisted and caused his 
retirement in February 2008.  The examiner also noted that 
the Veteran exhibited fatigue and loss of energy; feelings of 
worthlessness, guilt, and hopelessness; trouble concentrating 
or making decisions; and recurrent thoughts of death and 
suicidal and homicidal ideations.  The examiner's report also 
reflects that the Veteran still suffers from sleep 
impairment, difficulty with impulse control, panic attacks, 
loss of memory, and anxiety.  In the year between the two 
examinations, the Veteran did not make any friends or become 
involved in the community.  While the March 2007 examiner 
noted that he played pool with his wife once a week, the 
April 2008 examiner noted that he only shoots pool "once in 
a great while."  As for work, the PTSD symptoms made it 
increasingly difficult for the Veteran to function 
occupationally.  He claims his troubles at work doubled, his 
angry verbal confrontations occurred daily, and he feared he 
would hurt his coworkers before his aforementioned 
retirement.  Finally, the Veteran's avoidance of reminders of 
trauma, detachment, diminished interest or participation in 
significant activities, restricted range of affect, and sense 
of a foreshortened future remained problematic, while his 
increased arousal continued to manifest in that the Veteran 
reported difficulty concentrating, hypervigilance, and an 
exaggerated startle response.  

Finally, the Veteran also submitted an undated statement and 
treatment records from June 2007 to April 2008 from his 
private treating psychologist that the RO received in June 
2008.  The psychologist highlighted and emphasized his 
opinion that "[t]his is a totally and permanently [d]isabled 
Vietnam veteran."  He recounted the Veteran's stressors and 
symptoms, which were consistent with the symptoms contained 
in the compensation and pension examination reports.  
However, the Veteran's psychologist elaborated that his 
social anxiety symptoms occurred more than five times within 
a two-week period and that his explosive and poor impulse 
control was chronic for more than three months.  Because of 
this psychologist's familiarity with the Veteran through 
regular treatment, the Board affords his opinion great 
probative value.  

Thus, the Board specifically notes the Veteran's private 
psychologist's opinion that he is "totally and permanently 
disabled" and finds that the overall disability picture 
associated with the Veteran's PTSD as shown by the probative 
evidence of record more closely approximates total 
occupational and social impairment during the entire appeal 
period.  Therefore, the Veteran is entitled to a higher 
disability rating of 100 percent for the entire appeal 
period.  

Since the application of the regular schedular standards has 
resulted in a total rating, referral of this matter to the RO 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for consideration of the assignment of an 
extraschedular evaluation need not be considered.
      

ORDER

Entitlement to an initial evaluation of 100 percent for PTSD 
is granted for the entire appeal period, subject to the laws 
and regulations governing the payment of monetary awards.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


